[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-12594                ELEVENTH CIRCUIT
                                                          DECEMBER 2, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                 D. C. Docket No. 02-00387-CR-T-23-EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ANGEL OLAYA-CARVAJAL,
a.k.a. El Cholo,
a.k.a. El Cholito,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (December 2, 2009)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Richard L. Rosenbaum, appointed counsel for Angel Olaya-Carvajal in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Olaya-Carvajal’s convictions and sentences are AFFIRMED.




                                          2